DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a short-circuit device configured to generate a short-circuit air flow between the blow-out region and the intake region”, as recited in claim 16.
“air guide element for guiding the short-circuit air flow”, as recited in claims 23-25

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure described in the specification:
“short circuit device” [Wingdings font/0xE0] an opening or passage
“air guide element” [Wingdings font/0xE0] Y-shaped lug
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 20040159317 A1) in view of Kaneko (US 20070163567 A1).
Regarding claim 16, Walther discloses a cooking device, comprising: 
a cooking chamber wall (26, 22, 24; Fig. 1) delimiting at least partially a cooking chamber (20) for receiving food to be cooked, 
a fan (32) generating a cooling air flow for cooling an outer side of the cooking chamber wall (para. 55) such as to produce an intake region (34), in which there is a negative pressure in relation to a surrounding area (the fan 32 creates a suction, i.e., negative pressure, for drawing ambient air into the oven), and a blow-out region (36), in which there is an excess pressure in relation to the surrounding area (air is blown through the blow-out region, thereby creating a positive pressure region compared to the intake region); and 
said cooking chamber wall having a vapor outlet (38) in communication with the cooking chamber (20) for discharging vapor from the cooking chamber

Walther fails to disclose:
a short-circuit device configured to generate a short-circuit air flow between the blow-out region and the intake region, thereby generating a pressure-neutral region, 
said cooking chamber wall having a vapor outlet in communication with the cooking chamber for discharging vapor from the cooking chamber into the pressure- neutral region.  

Kaneko teaches a cooking device comprising: 
a short-circuit device (bypass opening 36, Fig. 4) configured to generate a short-circuit air flow between the blow-out region (31) and the intake region (35).  Kaneko teaches that “[t]he bypass pipe 36 thus helps reduce the pressure loss in the circulation passage, and thereby permits the centrifugal fan 26 to be driven efficiently” (para. 108).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Walther to comprise: a short-circuit device configured to generate a short-circuit air flow between the blow-out region and the intake region, thereby generating a pressure-neutral region (with the modification, the short circuit device connects the positive-pressure blow-out region 36 with the negative-pressure intake region 34 of Walther, thereby creating a neutral pressure transition zone in the short-circuit device), said cooking chamber wall having a vapor outlet in communication with the cooking chamber for discharging vapor from the cooking chamber into the pressure- neutral region (with the modification, the vapor would be discharged into the intake region 34 of Walther, uniformly mix with the cool ambient air in the intake region, discharges out of the fan into the blow-out region 36 of Walther, and then a fraction of the mixture comprising the vapor and the cool ambient air enters the pressure-neutral short-circuit device/bypass opening).  
The motivation to combine is to reduce the pressure loss in the intake and blow-out regions, thereby permitting the fan to be driven efficiently.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 20040159317 A1) in view of Kaneko (US 20070163567 A1), as evidenced by Scruggs (US 20200405479 A1).
Regarding claim 21, modified Walther discloses wherein the short-circuit device is configured to adjust a volume flow of the short-circuit air flow [the short-circuit device, i.e., orifice creates friction and turbulence for the flow through the orifice, which adjusts the actual flow rate down from its theoretical maximum flow rate, see paras. 54 of Scruggs].  

Allowable Subject Matter
Claims 17-20, 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762